                              IN THE UNITED STATES DISTRICT COURT

                                   FOR THE DISTRICT OF OREGON




WAVE NEUROSCIENCE, INC.,

              Plaintiff,
                                                                          No. 3:19-cv-01413-MO
V.

CHRISTOPHER N. BRADLEY,                                                        TEMPORARY
PATRICKL. VOELKER, and                                                  RESTRAINING ORDER
BRIAN STERN,

              Defendants.




MOSMAN,J.,

       On September 7, 2019, Plaintiff Wave Neuroscience ("Wave") filed a Motion for

Temporary Restraining Order [15] which is supported by its Affidavit in Support of Motion [28].

A hearing on Wave's motion was held on September 10, 2019, during which Wave and

Defendants presented arguments. For the reasons stated at the hearing and because Wave's

supplemental declarations make a proper showing of irreparable harm, Wave's motion is

GRANTED.

       Defendants, their officers, agents, and employees, and all those in active concert or

participation with Defendants are HEREBY DIRECTED TO provide Wave with:

       1.     All necessary login, passwords, secondary authentication, and encryption

              information necessary to access Wave' s servers and software ecosystem.




1 - TEMPORARY RESTRAINING ORDER
       2.      Access and instructions or assistance necessary to return Wave's servers and

               software ecosystem to full operation as Defendants maintained them prior to

               September 3, 2019.

       3.      All current source code for the servers and software ecosystem.

       No bond is ordered.

       IT IS FURTHER ORDERED that all parties have been deemed served with this order

upon its filing by the Court.

       DATED this          day of September, 2019.



                                                           Chief United States District Judge




2 - TEMPORARY RESTRAINING ORDER
